Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Upon consideration of the replacement drawing and the amended specification, all previous objections to the drawings are hereby withdrawn. Upon consideration of the amended claims, the previous objection to Claim 1 and rejections to Claims 11 and 13 under 35 U.S.C. 112(b) are hereby withdrawn.
Applicant’s arguments, see pages 10-12 of the Remarks filed 07/25/2022, with respect to the prior art of record not teaching or suggesting all the limitations of the amended Claim 1 have been fully considered but are not persuasive. Applicant is correct that Saito, which was used to reject Claim 1 under 35 U.S.C. 102(a)(1) in the non-final rejection mailed 05/13/2022, does not disclose the limitation “the first case is located only on a first side of the handle part and the second case is located only on a second side of the handle part opposite to the first side” (emphasis added) of the amended Claim 1. However, Examiner disagrees with the Applicant’s argument that the teachings of the additionally-cited references cannot be used to modify Saito to achieve the invention of the amended Claim 1. The teaching of Matsuno that using a split case (i.e. a first case only on one side of the handle part and a second case only on the other side of the handle part) can be applied to the spindle/motor casings 31/18 of Saito by splitting these casings, including the inwards projections forming the partition, into two parts along the vertical plane intersecting the predetermined axis. One skilled in the art would be motivated to make this modification because it allows for easier assembly and disassembly of the interior components because they can be accessed by only opening up one side of the binding machine (Matsuno [0052] lines 14-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-15 are is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al., hereinafter Saito (US 5,944,064), in view of Matsuno (US 2017/0218631).
Regarding Claim 1, Saito discloses (Figures 1-2 and 4-6) a binding machine (tying apparatus 1) comprising: a wire feeding unit (tying material feed roller 21) configured to feed a wire (tying material w); a curl guide (encompassing and guiding portion 5) configured to curl the wire fed by the wire feeding unit around an object (articles a) to be bound (curling process is shown in Figures 4-5); a binding unit (tying mechanism portion 4 with spindle 33) including a twisting shaft (shaft portion 35) provided to be rotatable around a predetermined axis (see Annotated Figures 1 and 2 below), a gripping part (engaging portion 45 with hook 46) provided at one end side of the twisting shaft and a drive unit (main motor 16) provided to the other end side of the twisting shaft, wherein the gripping part is configured to grip the wire curled by the curl guide (shown in Figures 5-6) and the twisting shaft is configured to twist the gripped wire so as to bind the object (column 9 lines 34-38); a control unit (control circuit portion 17) configured to control an operation of the drive unit; a binding machine main body (assembly of motor casing 18 and spindle casing 31) configured to accommodate therein the binding unit and the control unit; and a handle part (front handle 24) provided at the other end of the twisting shaft, wherein an inside of the binding machine main body is divided into two by a partition (see Annotated Figure 1 below) which partitions the inside of the binding machine main body into a first space (interior of spindle casing 31) in which the gripping part is accommodated and a second space (interior of motor casing 18) in which the drive unit is accommodated, and the control unit is arranged in the second space in which the drive unit is accommodated.

    PNG
    media_image1.png
    504
    966
    media_image1.png
    Greyscale

Saito Annotated Figure 1
Saito does not disclose that the binding machine main body includes first and second cases configured such that, from a viewpoint of the other end side of the twisting shaft, the first case is located only on a first side of the handle part and the second case is located only on a second side of the handle part. Matsuno teaches (Figure 1) a binding machine (rebar tying tool 2) comprising a binding machine main body (housing 3 of tying tool body portion 4), the binding machine main body including a first case (right outer housing 12) and a second case (left outer housing 14), the first case and the second case being partitioned along a direction perpendicular to a predetermined axis (longitudinal axis through length of tying tool body portion 4) such that, from a viewpoint of an end side at which a handle part (grip 6) is provided, the first case is located only on a first side of the handle part and the second case is located only on a second side of the handle part opposite to the first side (as shown in Figure 1, right outer housing 12 is located only on the right side of grip 6, and left outer housing 14 is located only on the left side of grip 6). Having the binding machine main body be configured in this way is advantageous because it allows for easier assembly and disassembly of the components in the interior of the main body because they can be accessed by only opening up one side of the binding machine ([0052] lines 14-19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binding machine main body of the binding machine disclosed by Saito such that it includes a first case and a second case which are partitioned along a direction perpendicular to the predetermined axis such that, from a viewpoint of the other end side at which the handle part is provided, the first case is located only on a first side of the handle part and the second case is located only on a second side of the handle part opposite to the first side, as taught by Matsuno, in order to allow easier assembly and disassembly of the interior components.
Examiner note: when the combination of Saito and Matsuno is made, spindle casing 31 and motor casing 18 of Saito are both split in the manner taught by Matsuno into two cases which couple together when the binding machine is assembled. Since both the spindle/motor casings 31/18 comprise an integral inward protrusion that serves as the partition between the first and second spaces (see Annotated Figure 1 above), these protrusions will also be split, with one half, i.e. a first partition member, being part of the first case and the other half, i.e. a second partition member, being part of the second case. When the first and second cases are coupled together to assemble the binding machine, the first partition member will be in contact with the second partition member to partition the first space and the second space.
Regarding Claim 2, Saito discloses (Figures 1 and 4-5) the curl guide (encompassing and guiding portion 5) includes a first guide part (encompassing guide 551) configured to receive the wire from the wire feeding unit (tying material feed roller 21; see Figure 4c), and a second guide part (encompassing guide 552) configured to receive the wire from the first guide part (see Figure 5a), wherein the first guide part is provided at a position facing the second guide part with the axis being interposed therebetween (see Annotated Figure 1 above), and wherein when a space in the binding machine main body which is provided with the first guide part and is located above the axis is set as an upper space and a space which is provided with the second guide part and is located below the axis is set as a lower space, the control unit (control circuit portion 17) is arranged in the upper space (see Annotated Figure 1 above).
Regarding Claim 3, Saito discloses (Figure 1) the handle part (front handle 24) extends from the binding machine main body (assembly of motor casing 18 and spindle casing 31), wherein a direction parallel to the handle part intersects with the axis (see Annotated Figure 1 above), and wherein the control unit (control circuit portion 17) is arranged at a position facing the handle part with the binding unit (tying mechanism portion 4) being interposed therebetween in the binding machine main body (Figure 1 clearly shows control circuit portion 17 facing front handle 24 with the main motor 16, which is a component of tying mechanism portion 4, interposed therebetween).
Regarding Claim 5, Saito discloses (Figure 2) the twisting shaft (shaft portion 35) is accommodated in the first space (interior of spindle casing 31).
Regarding Claim 6, Saito discloses (Figure 1) the control unit (control circuit portion 17) includes a control board (column 5 lines 66-67), and wherein the control board is arranged such that a component surface thereof (bottom surface of control circuit portion 17) faces the drive unit (main motor 16).
Regarding Claim 7, the embodiment of Saito relied upon above for the rejection of Claim 6 is silent to a wiring extending from an electric component on the control unit. However, in a separate embodiment, Saito teaches (Figure 14) a binding machine (tying apparatus 100) comprising a control unit including a control board (control circuit portion 105) having a component surface (left surface of control circuit portion 105), wherein a wiring (power source/signal cable 112) extending from an electronic component mounted on the component surface (shown in Figure 14b) is pulled out (via flexible pipe 113) toward the drive unit (main motor 115), for the purpose of controlling the drive unit and other components of the binding machine. Since the control signals from the control unit in the first embodiment disclosed by Saito need to be transmitted in some way, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit in the first embodiment disclosed by Saito such that a wiring extending from an electronic component mounted on the component surface of the control board of the control unit is pulled out towards the drive unit, as taught in the second embodiment of Saito, in order to control the operation of the binding machine.
Regarding Claim 8, the modified Saito discloses (Figure 2) the first partition member and the second partition member each include a flat plate member (annotated Figure 2 below clearly shows the partition members for each of spindle/motor casings 31/18 having a flat plate structure).

    PNG
    media_image2.png
    395
    516
    media_image2.png
    Greyscale

Saito Annotated Figure 2
Regarding Claim 9, the modified Saito discloses (Figure 2) that, with the first and second partition members in contact with each other, the plate members form an opening at a center thereof (see Annotated Figure 2 above) and a support member (output shaft 22) is provided in the opening.
Regarding Claim 10, the modified Saito discloses (Figure 2) the plate members (see Annotated Figure 2 above) are respectively formed integrally with the first case and the second case (it is clearly seen in Annotated Figure 2 above that the plate members are continuous with, i.e. formed integrally with, their respective cases).
Regarding Claim 11, the modified Saito discloses (Figure 2) each plate member (see Annotated Figure 2 above) is perpendicular to the twisting shaft (shaft portion 35).
Regarding Claim 12, the modified Saito discloses (Figure 2) an opening is defined between the first partition member and the second partition member, and the axis extends through the opening (see Annotated Figure 2 above). 
Regarding Claim 13, the modified Saito discloses (Figure 2) the partition extends perpendicular to the axis (see Annotated Figure 2 above), and a support member (output shaft 22) is positioned in the opening.
Regarding Claim 14, the modified Saito discloses (Figure 2) the first partition member includes an end face having a first concave portion and the second partition member includes an end face having a second concave portion (the opening indicated in Annotated Figure 2 above is round to accommodate output shaft 22 therein; thus, when the partition is split into two partition members in the modified Saito, each partition member will have an end face with a concave portion), viewed in a direction along the predetermined axis, the end face of the first partition member contacts the end face of the second partition member except at the first concave portion of the first partition member and the second concave portion of the second partition member (in the modified Saito the first and second partition members contact each other when assembled together, and their respective concave portions do not contact each other), viewed in the direction along the predetermined axis, the first concave portion of the first partition member is a first section of a periphery of an opening (see Annotated Figure 2 above) and the second concave portion of the second partition member is a second section of the periphery of the opening, and the first and second concave portions face each other to form the opening (as shown in Annotated Figure 2 above, an opening is formed in the partition, so when the partition is split into two partition members in the modified Saito, each partition member will have a concave portion that forms a section of the periphery of the opening which face each other to form the opening), and a support member (output shaft 22) is positioned in the opening.
Regarding Claim 15, the modified Saito discloses (Figure 2) the twisting shaft (shaft portion 35) extends through the opening (see Annotated Figure 2 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/             Examiner, Art Unit 3725               

/SHELLEY M SELF/             Supervisory Patent Examiner, Art Unit 3725